Citation Nr: 1435693	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-17 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the Veteran may revoke an irrevocable election for educational benefits under 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill program) in lieu of benefits under 38 U.S.C.A. Chapter 30 (Montgomery GI Bill (MGIB) program).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel





INTRODUCTION

The Veteran served on active duty from July 1996 to March 2003.  

This case comes before the Board of Veterans' Appeals (Board) from a December 2010 administrative determination by the Education Office at the Department of Veterans Affairs (VA) Regional Office (RO) and Education Center in Muskogee, Oklahoma.

The Veteran requested a hearing before the Board.  The requested Travel Board hearing was scheduled to be conducted in January 2012.  The Veteran did not appear for the scheduled hearing.  He has not requested that the hearing be rescheduled.  His request for a hearing is considered withdrawn.


FINDING OF FACT

In October 2010, the Veteran signed an acknowledgment that he was making an irrevocable election for educational benefits under the Post-9/11 GI Bill program (Chapter 33) in lieu of benefits under the MGIB program (Chapter 30).


CONCLUSION OF LAW

The election of educational benefits under the Post-9/11 GI Bill (Chapter 33) program in lieu of benefits under the Montgomery GI Bill (Chapter 30) program signed in October 2010 was irrevocable and may not be rescinded.  38 U.S.C.A. §§ 3301-3324 (West Supp. 2013); 38 C.F.R. §§ 21.9500, 21.9520 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Congress established a new educational assistance program under 38 U.S.C.A. Chapter 33 (known as the Post-9/11 GI Bill) for individuals with qualifying active duty service on or after September 11, 2001.  This program was made effective as of August 1, 2009.  See generally 38 U.S.C.A. §§ 3301-3324; 38 C.F.R. § 21.9500.

An individual is eligible for Chapter 33 benefits if he or she meets minimum service requirements and makes an irrevocable election to receive benefits under 38 U.S.C.A. Chapter 33 by relinquishing eligibility under any other education assistance program, either 38 U.S.C.A. Chapter 30, or 10 U.S.C.A. Chapter 106a, 1606, or 1607.  38 C.F.R. § 21.9520(c)(1)(i). 

In this case, the Veteran previously applied for and was in receipt of educational assistance benefits under the Montgomery GI Bill (MGIB) (Chapter 30).  In October 2010, the Veteran signed and submitted an application for Chapter 33 educational benefits in lieu of Chapter 30 educational benefits using VA Form 22-1990.  

Of significance in this case, the VA Form 22-1990 was signed by the Veteran.  Next to his signature, the Veteran indicated that he signed the form on October 30, 2010. VA Form 22-1990 includes an acknowledgment that election of Chapter 33 benefits is irrevocable and may not be changed.  The form also asks the applicant to select the effective date for the irrevocable replacement of one education benefit (in this case, Chapter 30) by election of Chapter 33 benefits.  The Veteran selected November 10, 2010, as the effective date for the "irrevocable" change in benefits.

VA processed the application and, in December 2010, issued a Certificate of Eligibility for Chapter 33 benefits.  The Education Center advised the Veteran of the tuition, fees, housing allowance, and books stipend he would receive, calculated on 70 percent of the maximum benefits payable under Chapter 33.  The Veteran was advised that, as of February 8, 2011, he would be eligible for 14 months and 20 days of educational benefits assistance, with a termination date of March 15, 2018.  

In late December 2010, the Veteran was advised that he had been overpaid education benefits by approximately $400.  The Veteran reports he then discussed his education benefits with his school, and was advised that he should revoke the election of Chapter 33 benefits.  In December 2010, the Veteran requested revocation of the election of Chapter 33 benefits and requested reestablishment of his entitlement to education assistance benefits under Chapter 30.  The Veteran explained that he had been incorrectly advised as to the amount and type of benefits available under Chapter 33 by the VA employee who encouraged him to elect Chapter 33 benefits instead of Chapter 30 benefits.

In April 2011, the Veteran was notified, in a statement of the case (SOC), that the application for reinstatement of Chapter 30 benefits must be denied because he had already irrevocably elected to relinquish his MGIB eligibility to establish eligibility under the Post-9/11 GI Bill (Chapter 33).  In response to the SOC, the Veteran reiterated, in his May 2011 substantive appeal, that his education assistance benefit election was based on wrong information from a VA employee.  He requested to be allowed to use his remaining Chapter 30 benefits and then reapply for Chapter 33 benefits, in order to maximize educational benefits available to him.  The dispositive question is whether the Veteran's election of Chapter 33 benefits in lieu of Chapter 30 benefits is revocable.

While the Board understands the complexity of VA educational programs (Congress creates different programs at different times for different Veterans, and the rules can sometimes be unclear), VA regulations provide that an individual may make an irrevocable election to receive benefits under Chapter 33 by properly completing a VA Form 22-1990, or by submitting a transfer-of-entitlement designation under this Chapter to the Department of Defense, or by submitting a written statement that includes specific information.  Here, the Veteran submitted a signed and dated VA Form 22-1990.  See October 2010 VA Form 22-1990, page 4.  

Under Part II of VA Form 22-1990, "Education Benefit Being Applied For," the Veteran selected "Chapter 33- Post-9/11 G.I. Bill."  See Box 9A, October 2010 VA Form 22-1990.  In Field 9F, the Veteran indicated, by placing a checkmark in the appropriate box, that he elected to receive Chapter 33 education benefits in lieu of Chapter 30 education benefits.  In Field 9F, just above the box indicating that Chapter 33 benefits were to be substituted for Chapter 30 benefits, the form includes this statement, "My election is irrevocable and may not be changed."  (Emphasis in original.)  

In making the election, the Veteran completed a statement by selecting an effective date, so that the form completed by the Veteran states, "I elect to receive Chapter 33 education benefits in lieu of the education benefit checked below, effective 11/10 2010.  I understand that my election is irrevocable and may not be changed."

The Veteran essentially requests that he be allowed to revoke his Chapter 33 election, and re-instate his Chapter 30 benefits because the benefits available under Chapter 33 were incorrectly described to him by a VA employee.  The Veteran has indicated that election of Chapter 33 benefits reduced the monthly education assistance payment to him and reduced the number of total months of entitlement to education assistance benefits as compared to the number of months of assistance available if he had not made the 2010 election of Chapter 33 benefits.  

A lack of intent or understanding, however, does not constitute a basis for the relief the Veteran seeks.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947)) (everyone dealing with the government is charged with knowledge of federal statutes and lawfully promulgated agency regulations).  Further, to the extent that the Veteran may have received erroneous advice (this is not clear - sometimes what is available within one educational program may be different at different times based on the Veteran's needs or educational goals at that time), this fact does not authorize the Board to allow revocation of the irrevocable election.  McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[P]ayment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits."). 

Although the Board is highly sympathetic to the Veteran's contention that he did not understand the election when he made it, the eligibility requirements for educational assistance are controlled by statutes enacted by Congress and regulations promulgated by the Armed Forces and VA.  Neither the RO nor the Board is free to disregard these laws.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a); Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (the remedy for breach of an alleged obligation cannot involve payment of benefits where the statutory eligibility requirements for the benefits are not met); Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) ("[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."). 

The Veteran made an irrevocable election for educational benefits under the Post-9/11 GI Bill (Chapter 33) program in lieu of benefits under Chapter 30 when he completed VA Form 22-1990.  The requirements governing irrevocability under 38 C.F.R. § 21.9520(c)(2) were fulfilled; there is no basis under the law to authorize revocation of election of Chapter 33 benefits or reinstatement of Chapter 30 benefits.  The appeal must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits under the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  These procedures do not apply, however, in cases where the applicable chapter of Title 38, United States Code, contains its own notice provisions.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  For educational assistance claims, specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032.  These provisions apply to the Post-9/11 GI Bill program.  38 C.F.R. § 21.9510.  As such, specific VCAA notice was not required in this case. 

Further, the provisions of the VCAA do not apply in this case, as the law, and not the underlying facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also VAOGCPREC 5-2004 (June 23, 2004).  In fact, the procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist when the undisputed facts render the claimant ineligible for the claimed benefit under the law.  Therefore, no further notice or development action is necessary in this case.

ORDER

The appeal for revocation of an irrevocable election to receive educational assistance benefits under 38 U.S.C.A. Chapter 33, in lieu of benefits under 38 U.S.C.A. Chapter 30, effective November 11, 2010 and for reinstatement of Chapter 30 benefits is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


